Citation Nr: 1752634	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  16-49 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for residuals of subdural hematoma, to include dizziness, loss of balance and difficulty walking.

2. Entitlement to service connection for gastrointestinal disorder, including gastritis and pyrosis.

3. Entitlement to service connection for hyperlipidemia.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for seizures.

6. Entitlement to service connection for right shoulder arthritis, including as secondarily due to the service-connected left shoulder.

7. Entitlement to service connection for unspecified osteoarthrosis and arthritis, excluding the already service-connected conditions but, including hands, wrists, elbows and ankles.
8. Entitlement to service connection for disability to account for chronic pain.

9. Entitlement to service connection for a disability to account for thoracic pain.

10. Entitlement to service connection for memory loss.

11. Entitlement to an initial rating in excess of 10 percent for a right knee disability for the period prior to May 8, 2008, and a rating in excess of 30 percent from July 1, 2009.  (A 100 percent disability rating was assigned from May 8, 2008, to June 30, 2009, following implantation of prosthesis.)

12. Entitlement to an initial rating in excess of 20 percent for lumbar spine disability. 

13. Entitlement to an initial rating in excess of 20 percent for cervical spine disability.

14. Entitlement to an initial rating in excess of 10 percent for left knee limitation of flexion.

15. Entitlement to an initial rating in excess of 10 percent for left knee limitation of extension.

(The claims for service connection for headaches, vision problems, macroadema of the pituitary gland, as well as the increased rating for the left shoulder and a total disability due to individual unemployability (TDIU) will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Amy Fochler, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1956 to February 1959.

These matters come to the Board of Veterans' Appeals (Board) on appeal from October 2013 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The October 2013 rating decision denied the service connection claims currently before the Board.  The June 2015 rating decision implemented a previous December 2012 Board decision granting service connection for a right knee disability, left knee disabilities, lumbar and cervical spine disabilities.  The Veteran seeks higher ratings for these service-connected disabilities.

In order to better serve the Veteran's stated interests, the Board broadened the claim for entitlement to service connection for a gastrointestinal disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A copy of the transcript is of record.  In addition, at the hearing, the VLJ held the record open for 30 days to allow the Veteran additional time to submit further evidence for the claims on appeal.  Subsequently, the Veteran submitted additional medical evidence for the claims on appeal. 

The remaining issues presently before the Board are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Please note that the case has been advanced on the docket pursuant to 38 U.S.C. § 20.900(c) (2017).


FINDING OF FACT

At the April 2017 Board hearing, the Veteran withdrew his claims for service connection for hyperlipidemia and a disability to account for thoracic pain.


CONCLUSION OF LAW

The criteria for withdrawal of the claims for entitlement to service connection for hyperlipidemia and a disability to account for thoracic pain are met.  38 U.S.C. § 7105(b)(2), (d)(5) ( 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 U.S.C. § 20.204 (2017).   Here, at the April 2017 Board hearing, the Veteran withdrew this appeal regarding the claims for service connection for hyperlipidemia and a disability to account for thoracic pain, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.




ORDER

The claims for service connection for hyperlipidemia and a disability on account of thoracic pain are dismissed.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims must be remanded for further development.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

Regarding the Veteran's claims for service connection - a subdural hematoma; gastrointestinal disorder; hypertension; right shoulder disorder; memory loss; seizures; disability to account for chronic pain; and osteoarthritis and arthritis of the hands, wrists, elbows and ankles - at the outset, the Board notes that the RO attempted to secure service treatment records (STRs).  However, it has been determined that such records cannot be located.  When service records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  In this case, the Veteran's STRs appear to have been destroyed in the July 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Here, the Veteran has submitted numerous statements regarding his in-service incident, stating that he and another service member were wrestling, when he put him in a headlock in his barracks; both individuals fell over a foot locker onto a concrete floor.  He sought treatment after the incident in service and was prescribed pain medication.  Additionally, the Veteran submitted and resubmitted numerous times various statements from friends and family members documenting the incident testified to by the Veteran above and generally stating that he had reported pain and suffered with residuals of these injuries since that time, although the Veteran has acknowledged that they were not present at the time of the alleged injury. 

The Veteran's brother, however, also submitted a lay statement in January 2009, noting that after the Veteran returned from Germany he had to help him with minor tasks, such as tying his shoes and tie and putting on a shirt and jacket.  At that time, the Veteran had told him that he had been injured while wrestling in barracks in Germany.  The brother stated that the Veteran was an excellent athlete and boxer prior to joining the military and that he had "won all his many fights that I personally witnessed."  The Veteran's brother indicated that the Veteran was in excellent condition when he joined the military and that he returned from Germany with several health issues.

In addition, regarding hypertension and a gastrointestinal disorder, the Veteran indicated at his April 2017 hearing that he was treated on several occasions during service but did not follow up initially after service because he did not know he could file claims for these conditions.  Instead, he stated that he self-medicated with over the counter medication.

Moreover, the Veteran maintains that he suffered from these disabilities since his in-service incident.  Further, the medical evidence of record reflects that he has been diagnosed with these disabilities.  Specifically, respecting the claims for subdural hematoma, memory loss and seizures, a March 2012 VA medical treatment record reflects that the Veteran was referred to the Polytrauma/TBI clinic by his primary care physician, Dr. J.H., due to the Veteran's reports of the alleged in-service incident, which indicated that it was plausible that the Veteran sustained a concussion without loss of consciousness.  It was also noted that he had two surgeries in 2011 following subdural hemorrhages.  In addition, this medical treatment record indicated that the memory loss and seizures were related to the subdural hemorrhages, but did not adequately discuss the relationship of the subdural hemorrhages to the alleged in-service incident.
Therefore, medical commentary is necessary to determine whether these disabilities are related to the alleged in-service incident or otherwise related his active military duty. 

Regarding his right shoulder disability, the Veteran has also suggested that it might be related to his service-connected left shoulder disability.  Accordingly, a medical opinion must be obtained to determine if the service-connected left shoulder disability caused or aggravated his right shoulder disability.

With respect for the increased rating claims, certain range of motion testing should be conducted whenever possible in cases of joint disabilities.  Specifically, range of motion studies should be performed that test active and passive range of motion and in weight-bearing and nonweight-bearing, with comparison to a normal contralateral joint if possible.  38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).

After reviewing the VA examinations of record for the Veteran's service-connected right knee, left knee, lumbar spine and cervical spine disabilities, the Board finds that they are incomplete and require additional range of motion testing.  Moreover, at the April 2017 Board hearing, the Veteran indicated that these disabilities had increased in severity.  Therefore, these claims must be remanded for new VA examinations.

Please note that the case has been advanced on the docket pursuant to 38 U.S.C. § 20.900(c) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to update the Veteran's VA medical treatment records since August 2016.

2.  Thereafter, schedule the Veteran for the appropriate VA examination to determine the etiology of a subdural hematoma, memory loss and seizures.  The claims file and a copy of this remand must be made available to the examiner for review and a notation of such should be documented.  All indicated tests and studies must be performed, and a comprehensive history should be obtained.

The examiner(s) must provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that a subdural hematoma, memory loss and/or seizures had their onset during military service or is otherwise etiologically related to such service, including the alleged wrestling incident.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

3.  Schedule the Veteran for the appropriate VA examination to determine the etiology of a right shoulder disorder, a disability due to chronic pain and osteoarthritis and arthritis of the hands, wrists, elbows and ankles.  The claims file and a copy of this remand must be made available to the examiners for review and a notation of such should be documented.  All indicated tests and studies must be performed, and a comprehensive history should be obtained.

The examiner(s) must provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that a right shoulder disorder, a disability due to chronic pain and/or osteoarthritis and arthritis of the hands, wrists, elbows and ankles had their onset during military service or is otherwise etiologically related to such service, including the alleged wrestling incident.

Regarding the right shoulder disorder, the examiner is also asked to determine whether it is at least as likely as not that it was either (a) caused by, or (b) aggravated by (i.e., worsened by) the Veteran's service-connected left shoulder.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

A complete rationale must be provided for all opinions expressed. If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

4.  Schedule the Veteran for the appropriate VA examination to determine the etiology of hypertension.  The claims file and a copy of this remand must be made available to the examiners for review and a notation of such should be documented.  All indicated tests and studies must be performed, and a comprehensive history should be obtained.

The examiner(s) must provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that hypertension had its onset during military service or is otherwise etiologically related to such service, including the alleged wrestling incident.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

A complete rationale must be provided for all opinions expressed. If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

5.  Schedule the Veteran for the appropriate VA examination to determine the etiology of his gastrointestinal disorder, to include pyrosis and gastritis.  The claims file and a copy of this remand must be made available to the examiners for review and a notation of such should be documented.  All indicated tests and studies must be performed, and a comprehensive history should be obtained.

The examiner(s) must provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that a gastrointestinal disorder had its onset during military service or is otherwise etiologically related to such service, including the alleged wrestling incident.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

A complete rationale must be provided for all opinions expressed. If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

6.  Schedule the Veteran for a VA examination to assess the current level of severity of his service-connected right knee, left knee, lumbar spine and cervical disabilities.  The claims file and a copy of this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.
The appropriate Disability Benefits Questionnaire(s) (DBQs) should be completed.  The examiner should identify all limitations imposed on the Veteran as a consequence of these service-connected disabilities.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right knee, left knee, lumbar spine and cervical spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

7.  Ensure that the examination reports are adequate.  If it is deficient in any manner, return the report(s) to the examiner(s) for corrective action.

8.  After conducting any other development deemed necessary, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


